Exhibit 10.2 SEPARATION AGREEMENT THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 3rd day of June 2016 by and between Joseph P. Hernon (“Employee”) and Towerstream Corporation, a Delaware corporation (the “Company”), (together, the “Parties”). WHEREAS, Employee is employed as the Chief Financial Officer and WHEREAS, the Company and Employee desire to enter into this Agreement providing for Employee’s amicable resignation from the Company’s employment. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereby agree as follows: 1.
